United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT

                                     ____________

                                      No. 97-1527
                                     ____________

Calvin J. Weber,                              *
                                              *
               Appellant,                     *
                                              *
       v.                                     *
                                              *
United States Department of the Army,         *
                                              *
                Appellee,                     *
--------------------------------              *     Appeal from the United States
Calvin J. Weber,                              *     District Court for the
                                              *     Eastern District of Missouri.
               Appellant,                     *
                                              *         [Unpublished]
       v.                                     *
                                              *
United States Department of the Army,         *
                                              *
                Appellee,                     *
--------------------------------              *
Calvin J. Weber,                              *
                                              *
   Appellant,                                 *
                                              *
       v.                                     *
                                              *
United States of America,                     *
                                              *
               Appellee.                      *
                                  ____________
                        Submitted: June 18, 1997
                            Filed: July 9, 1997
                                  ____________

Before, HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                           ____________

PER CURIAM.

       Calvin J. Weber, a former civilian Army engineer, appeals from the district
court's1 order and judgment dismissing his consolidated actions for failure to state a
claim upon which relief may be granted. Having carefully reviewed the record and the
parties' submissions, we conclude that dismissal was warranted and that an extended
discussion is not necessary. Accordingly, we affirm the judgment of the district court.
See 8th Cir. R. 47B.

      A true copy.

             Attest.

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.

                                          -2-